Case 19-30022-5-mcr      Doc 98    Filed 09/23/20 Entered 09/23/20 14:27:24                 Desc Main
                                  Document      Page 1 of 2




                                                   One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                                  SARA C. TEMES, ESQ.
                                                                                      stemes@bsk.com
                                                                                       P: 315.218.8327
 September 23, 2020

 VIA ELECTRONIC FILING
 Honorable Margaret Cangilos-Ruiz
 United States Bankruptcy Court
 Northern District of New York
 100 South Clinton Street
 Syracuse, New York 13202

 Re:    River Meadows, LLC; Chapter 7 Case No. 19-30022

 Dear Judge Cangilos-Ruiz:

 We represent Liberty Senior Holdings, LLC, a creditor and party in interest in the above-
 captioned chapter 7 case. Enclosed for the Court’s consideration, please find a
 proposed Order Approving Settlement Agreements Pursuant to Federal Rule of
 Bankruptcy Procedure 9019(a) in connection with the above-referenced case. Although
 my client was not the movant with respect to the Motion by Chapter 7 Trustee for Entry
 of an Order Approving Settlement Agreements Pursuant to Federal Rule of Bankruptcy
 Procedure, 9019(a) [Docket No. 81], the Chapter 7 Trustee for River Meadows, LLC,
 William J. Leberman, has requested that we submit the proposed order to the Court for
 consideration.

 The proposed order has been circulated to the parties to the Trustee Settlement
 Agreement and these parties have indicated their consent to the relief requested in the
 proposed Order by signature. We have also circulated the proposed order to the Office
 of the United States Trustee and counsel for objecting party CMS Compliance Group,
 Inc.

 The Office of the United States Trustee withdrew their objection on the record at the
 August 13, 2020 hearing. Although objecting party CMS Compliance Group, Inc. has
 not consented to the relief requested in the 9019 motion, we believe that the proposed
 Order meets the concerns and requirements of the Court expressed during the August
 13, 2020 hearing in order to allow the Court to approve the Order over the objection of
 CMS Compliance Group, Inc.

 The parties plan to appear telephonically at the hearing scheduled for tomorrow in the
 event the Court has any questions or concerns with respect to the proposed Order. If
 the proposed Order meets with the Court’s approval, I would request that your Honor
 sign the proposed Order and ask that your Clerk file the original with the Clerk’s Office.



                                                                                      3613482.1 9/23/2020
Case 19-30022-5-mcr     Doc 98    Filed 09/23/20 Entered 09/23/20 14:27:24    Desc Main
                                 Document      Page 2 of 2


 Honorable Margaret Cangilos-Ruiz
 September 23, 2020
 Page 2


 Thank you for your Honor’s consideration in this matter.

 Respectfully submitted,

 BOND, SCHOENECK & KING, PLLC



 Sara C. Temes

 SCT/kmd
 Enclosure

 cc:   Daniel J Hurteau, Esq. (w/enclosure)
       William J. Leberman, Esq. (w/enclosure)
       Erin Champion, Esq. (w/enclosure)
       Nicole Marlow-Jones (w/enclosure)




                                                                        3613482.1 9/23/2020
